OPINION OF THE COURT
Per Curiam.
On February 22, 2001, the respondent was found guilty, after a jury trial in the United States District Court for the Eastern District of New York, of misapplication of bank funds, in violation of 18 USC § 656; making false statements on bank records, in violation of 18 USC § 1005; and conspiracy to commit such offenses, in violation of 18 USC § 371, all of which are federal felonies. By letter dated May 9, 2002, he forwarded to the Court a certified copy of a judgment dated January 8, 2002, indicating that he was sentenced to eight months’ imprisonment, three years’ supervised release, a $10,000 fine, and a special assessment in the sum of $150.
The federal crimes of misapplication of bank funds and making false statements on bank records, in violation of 18 USC §§ 656 and 1005, are essentially similar to violations of New York Banking Law §§ 673 and 672, respectively, both of which are felonies.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony. Accordingly, he is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Prudenti, P.J., Ritter, Santucci, Altman and Luciano, JJ., concur.
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent, Lung-Fong Chen, is disbarred, and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with this Court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (see 22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, Lung-Fong Chen is commanded to continue to desist and refrain from (1) practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) appear*55ing as an attorney or counselor-at-law before any court, judge, justice, board, commission, or other public authority, (3) giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) holding himself out in any way as an attorney and counselor-at-law.